OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 West Michigan Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 803 West Michigan Street, Milwaukee, WI 53233 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end:May 31 Date of reporting period:September 11, 2012(Fund Inception) - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Investment Company Report BLOUNT INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol BLT Meeting Date 23-May-2013 Cusip Agenda 933805371 - Management Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1. Election of Directors Management 1 ROBERT E. BEASLEY, JR. For For None 2 RONALD CAMI For For None 3 ANDREW C. CLARKE For For None 4 JOSHUA L. COLLINS For For None 5 NELDA J. CONNORS For For None 6 THOMAS J. FRUECHTEL For For None 7 E. DANIEL JAMES For For None 8 HAROLD E. LAYMAN For For None 9 DAVID A. WILLMOTT For For None 2. 14A Executive Compensation Management For For None 3. Ratify Appointment of Independent Auditors Management For For None Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 0 24-May-2013 CINEMARK HOLDINGS, INC. Security 17243V102 Meeting Type Annual Ticker Symbol CNK Meeting Date 23-May-2013 Cusip 17243V102 Agenda 933789779 - Management Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1. Election of Directors Management 1 BENJAMIN D. CHERESKIN For For None 2 LEE ROY MITCHELL For For None 3 RAYMOND W. SYUFY Withheld Against None 2. Ratify Appointment of Independent Auditors Management For For None 3. 14A Executive Compensation Management For For None 4. Amend Stock Compensation Plan Management For For None 5. Amend Cash/Stock Bonus Plan Management For For None Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 0 03-May-2013 03-May-2013 CLEAN HARBORS, INC. Security Meeting Type Annual Ticker Symbol CLH Meeting Date 06-May-2013 Cusip Agenda 933754930 - Management Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1. Election of Directors Management 1 JOHN P. DEVILLARS For For None 2 DANIEL J. MCCARTHY Withheld Against None 3 ANDREA ROBERTSON For For None 4 JAMES M. RUTLEDGE For For None 2. 14A Executive Compensation Management For For None 3. 14A Executive Compensation Management For For None 4. Amend Stock Compensation Plan Management For For None 5. Ratify Appointment of Independent Auditors Management For For None Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 0 19-Apr-2013 19-Apr-2013 COINSTAR, INC. Security 19259P300 Meeting Type Annual Ticker Symbol CSTR Meeting Date 27-Jun-2013 Cusip 19259P300 Agenda 933826680 - Management Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1A. Election of Directors (Majority Voting) Management Against Against None 1B. Election of Directors (Majority Voting) Management For For None 2. Approve Company Name Change Management For For None 3. 14A Executive Compensation Management For For None 4. Ratify Appointment of Independent Auditors Management For For None Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 0 26-Jun-2013 27-Jun-2013 COMPASS MINERALS INTERNATIONAL, INC. Security 20451N101 Meeting Type Annual Ticker Symbol CMP Meeting Date 08-May-2013 Cusip 20451N101 Agenda 933759473 - Management Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1. Election of Directors Management 1 ERIC FORD For For None 2 FRANCIS J. MALECHA For For None 3 PAUL S. WILLIAMS For For None 2. Ratify Appointment of Independent Auditors Management For For None 3. 14A Executive Compensation Management For For None Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 0 19-Apr-2013 19-Apr-2013 DRESSER-RAND GROUP INC. Security Meeting Type Annual Ticker Symbol DRC Meeting Date 07-May-2013 Cusip Agenda 933753522 - Management Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1A. Election of Directors (Majority Voting) Management For For None 1B. Election of Directors (Majority Voting) Management For For None 1C. Election of Directors (Majority Voting) Management For For None 1D. Election of Directors (Majority Voting) Management For For None 1E. Election of Directors (Majority Voting) Management For For None 1F. Election of Directors (Majority Voting) Management Against Against None 1G. Election of Directors (Majority Voting) Management For For None 1H. Election of Directors (Majority Voting) Management For For None 2. Ratify Appointment of Independent Auditors Management For For None 3. 14A Executive Compensation Management For For None 4. Approve Stock Compensation Plan Management For For None Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 0 19-Apr-2013 19-Apr-2013 HASBRO, INC. Security Meeting Type Annual Ticker Symbol HAS Meeting Date 23-May-2013 Cusip Agenda 933787244 - Management Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1. Election of Directors Management 1 BASIL L. ANDERSON For For None 2 ALAN R. BATKIN For For None 3 FRANK J. BIONDI, JR. For For None 4 KENNETH A. BRONFIN For For None 5 JOHN M. CONNORS, JR. For For None 6 MICHAEL W.O. GARRETT For For None 7 LISA GERSH For For None 8 BRIAN D. GOLDNER For For None 9 JACK M. GREENBERG For For None 10 ALAN G. HASSENFELD For For None 11 TRACY A. LEINBACH For For None 12 EDWARD M. PHILIP For For None 13 ALFRED J. VERRECCHIA For For None 2. 14A Executive Compensation Management For For None 3. Amend Stock Compensation Plan Management For For None 4. Ratify Appointment of Independent Auditors Management For For None 5. S/H Proposal - Environmental Shareholder Against For None Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 0 03-May-2013 03-May-2013 HILLENBRAND, INC. Security Meeting Type Annual Ticker Symbol HI Meeting Date 27-Feb-2013 Cusip Agenda 933722767 - Management Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1. Election of Directors Management 1 MARK C. DELUZIO For For None 2 F. JOSEPH LOUGHREY For For None 2. 14A Executive Compensation Management For For None 3. Ratify Appointment of Independent Auditors Management For For None Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 0 15-Feb-2013 15-Feb-2013 INTERNATIONAL GAME TECHNOLOGY Security Meeting Type Contested-Annual Ticker Symbol IGT Meeting Date 05-Mar-2013 Cusip Agenda 933728529 - Management Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1. Election of Directors Management 1 PAGET L. ALVES For For None 2 JANICE CHAFFIN For For None 3 GREG CREED For For None 4 PATTI S. HART For For None 5 ROBERT J. MILLER For For None 6 DAVID E. ROBERSON For For None 7 VINCENT L. SADUSKY For For None 8 PHILIP G. SATRE For For None 2. Amend Stock Compensation Plan Management For For None 3. 14A Executive Compensation Management For For None 4. Ratify Appointment of Independent Auditors Management For For None Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 0 21-Feb-2013 22-Feb-2013 UMB BANK, N.A. 0 21-Feb-2013 22-Feb-2013 INTERVAL LEISURE GROUP INC Security 46113M108 Meeting Type Annual Ticker Symbol IILG Meeting Date 21-May-2013 Cusip 46113M108 Agenda 933780620 - Management Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1. Election of Directors Management 1 CRAIG M. NASH For For None 2 DAVID FLOWERS For For None 3 VICTORIA L. FREED Withheld Against None 4 GARY S. HOWARD For For None 5 LEWIS J. KORMAN For For None 6 THOMAS J. KUHN For For None 7 THOMAS J. MCINERNEY For For None 8 THOMAS P. MURPHY, JR. For For None 9 AVY H. STEIN For For None 2. Approve Stock Compensation Plan Management For For None 3. Ratify Appointment of Independent Auditors Management For For None 4. Transact Other Business Management For For None Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 0 03-May-2013 03-May-2013 LANDSTAR SYSTEM, INC. Security Meeting Type Annual Ticker Symbol LSTR Meeting Date 23-May-2013 Cusip Agenda 933789515 - Management Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1. Election of Directors Management 1 HOMAIRA AKBARI Withheld Against None 2 DIANA M. MURPHY For For None 3 LARRY J. THOELE For For None 2. Ratify Appointment of Independent Auditors Management For For None 3. 14A Executive Compensation Management For For None 4. Approve Stock Compensation Plan Management For For None Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 0 03-May-2013 03-May-2013 OWENS-ILLINOIS, INC. Security Meeting Type Annual Ticker Symbol OI Meeting Date 17-May-2013 Cusip Agenda 933767103 - Management Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1. Election of Directors Management 1 JAY L. GELDMACHER For For None 2 ALBERT P.L. STROUCKEN For For None 3 DENNIS K. WILLIAMS For For None 4 THOMAS L. YOUNG For For None 2. Ratify Appointment of Independent Auditors Management For For None 3. 14A Executive Compensation Management For For None Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 0 03-May-2013 03-May-2013 SYNOPSYS, INC. Security Meeting Type Annual Ticker Symbol SNPS Meeting Date 03-Apr-2013 Cusip Agenda 933734356 - Management Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1. Election of Directors Management 1 AART J. DE GEUS For For None 2 CHI-FOON CHAN For For None 3 ALFRED CASTINO For For None 4 BRUCE R. CHIZEN For For None 5 DEBORAH A. COLEMAN For For None 6 C.L. "MAX" NIKIAS Withheld Against None 7 JOHN G. SCHWARZ For For None 8 ROY VALLEE For For None 9 STEVEN C. WALSKE For For None 2. Approve Stock Compensation Plan Management For For None 3. 14A Executive Compensation Management For For None 4. Ratify Appointment of Independent Auditors Management For For None Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 0 26-Mar-2013 26-Mar-2013 TELEFLEX INCORPORATED Security Meeting Type Annual Ticker Symbol TFX Meeting Date 03-May-2013 Cusip Agenda 933769626 - Management Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1A. Election of Directors (Majority Voting) Management For For None 1B. Election of Directors (Majority Voting) Management Against Against None 1C. Election of Directors (Majority Voting) Management For For None 1D. Election of Directors (Majority Voting) Management For For None 2. 14A Executive Compensation Management For For None 3. Ratify Appointment of Independent Auditors Management For For None Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 0 19-Apr-2013 19-Apr-2013 WEIGHT WATCHERS INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol WTW Meeting Date 07-May-2013 Cusip Agenda 933782890 - Management Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1. Election of Directors Management 1 STEVEN M. ALTSCHULER Withheld Against None 2 PHILIPPE J. AMOUYAL For For None 3 DAVID P. KIRCHHOFF For For None 2. Ratify Appointment of Independent Auditors Management For For None 3. Approve Stock Compensation Plan Management For For None Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 0 03-May-2013 03-May-2013 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Investment Managers Series Trust By (Signature and Title)* /s/ John Zader John Zader, President Date 8/7/2013 * Print the name and title of each signing officer under his or her signature.
